13-1615
         Zeng v. Holder
                                                                                       BIA
                                                                                 Loprest, IJ
                                                                               A087 433 165
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 23rd day of July, two thousand fourteen.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _______________________________________
12
13       BIHUA ZENG,
14                Petitioner,
15
16                        v.                                    13-1615
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               WaiSim M. Cheung, Tsoi and
24                                     Associates, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; David V. Bernal, Assistant
28                                     Director; Jesse M. Bless, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, U.S. Department of
31                                     Justice, Washington D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED.

 5           Petitioner Bihua Zeng, a native and citizen of the

 6       People’s Republic of China, seeks review of an April 8,

 7       2013, decision of the BIA, affirming the March 31, 2011

 8       decision of Immigration Judge (“IJ”) F. James Loprest, Jr.,

 9       denying Zeng’s application for asylum, withholding of

10       removal, and relief under the Convention Against Torture

11       (“CAT”).     In re Bihua Zeng, No. A087 433 165 (B.I.A. Apr. 8,

12       2013), aff’g No. A087 433 165 (Immig. Ct. N.Y. City Mar. 31,

13       2011).     We assume the parties’ familiarity with the

14       underlying facts and procedural history in this case.

15           Under the circumstances of this case, we review both

16       the IJ’s and the BIA’s opinions “for the sake of

17       completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18       2008) (internal quotation marks omitted).     The applicable

19       standards of review are well-established.     See 8 U.S.C.

20       § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d
21       162, 165-66 (2d Cir. 2008).     For asylum applications

22       governed by the REAL ID Act, the agency may base a


                                         2
 1   credibility finding on inconsistencies in the asylum

 2   applicant’s statements and other record evidence without

 3   regard to whether they go “to the heart of the applicant’s

 4   claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534
5 F.3d at 163-64.     Here, substantial evidence supports the

 6   agency’s determination that Zeng was not credible.

 7       First, the agency reasonably relied on the fact that

 8   Zeng failed to state at her credible fear interview that she

 9   had been arrested and beaten and feared future harm on

10   account of her practice of Falun Gong.     See 8 U.S.C.

11   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 166-

12   67 & n.3.    The agency did not err in concluding that the

13   record of Zeng’s credible fear interview was sufficiently

14   reliable because it included a typed verbatim transcript of

15   the questions asked and answered with the assistance of a

16   translator, indicated that the interviewer explained the

17   reasons for the interview, and posed questions designed to

18   elicit information regarding a potential asylum claim.        See

19   Ming Zhang v. Holder, 585 F.3d 715, 724-25 (2d Cir. 2009).

20   The agency was not compelled to credit Zeng’s explanation

21   for the omission.     See Majidi v. Gonzales, 430 F.3d 77, 80

22   (2d Cir. 2005).


                                     3
 1       The agency also did not err in finding that the record

 2   was inconsistent regarding whether Zeng’s husband visited

 3   her in hiding, where she lived while hiding, and when her

 4   husband departed China.   See 8 U.S.C. § 1158(b)(1)(B)(iii);

 5   Xiu Xia Lin, 534 F.3d at 163-64, 166-67.    The ag ency

 6   reasonably relied further on Zeng's failure to provide a

 7   corroborating statement from a fellow Falun Gong

 8   practitioner in the United States.     See Biao Yang v.

 9   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).    Finally, the IJ

10   did not err in finding it implausible that Zeng practices

11   Falun Gong in light of her inability to testify as to

12   certain details of her practice.     See Rizal v. Gonzales, 442

13 F.3d 84, 90 (2d Cir. 2006) (recognizing that there may be

14   “instances in which the nature of an individual applicant’s

15   account would render his lack of a certain degree of

16   doctrinal knowledge suspect and could therefore provide

17   substantial evidence in support of an adverse credibility

18   finding”).

19       Given the omission, inconsistencies, and lack of

20   corroboration, the agency reasonably found Zeng not

21   credible, and denied her asylum, withholding of removal, and

22   CAT relief because those claims were based on the same

23

                                   4
 1   factual predicate.   See Xiu Xia Lin, 534 F.3d at 165-66; see

 2   also Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DENIED as moot.    Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                    5